Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 1 of 13


                                                                       JUN OJ 2020
                                                                         ANGELA E. NOBLE
                                                                        CLERK U.S. DIST. CT.
                                                                     S. D. OF FLA . - FT. PIERCE
                  UNITED STATES DISTRICT CO
                  SOUTHERN DISTRICT OF FLORIDA


    Case No. - - -               - Civ

                                                       2:20cv14181

    Gang Chen,

          Plaintiff

    vs.

    China Green Agriculture, Inc.,

    Zhuoyu Li and Yongcheng Yang

          Defendants

             COMPLAINT ALLEGING SECURITIES FRAUD

    I, Gang Chen, plaintiff, in the above styled cause, sue defendants: China
    Green Agriculture, Inc.("CGA"), Zhuoyu Li("Li") and Y ongcheng
    Yang("Yang"). This action is filed under Sections l0(b), 20(a) and
    21B(b)(3) of the Securities Exchange Act of 1934 (the "Exchange Act")
    and Rule 10b-5 thereunder 17 CFR 240.1 0b-5 against defendants for
    engaging in a Fraudulent Financial statement scheme which damaged
    minority stockholders, including Plaintiff. Defendants intentionally
    cause fake statements of material information in the company quarterly
    and annual financial reports with fake revenue, income, shipment

                                         1
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 2 of 13




    volume, Income tax and other financial data. Plaintiff seeks recover of
    actual damages in excess of $1.25 million and extra $500,000 or more
    from CGA and $100,000 from each individual defendants of Punitive
    damage for the fraud.

          JURISDICTION AND VENUE
        This Court has subject-matter jurisdiction over this action pursuant to
        Sections 21(d)(l), 2l(d)(3)(A), 21(e) and 27(a) of the Securities
        Exchange Act of 1934 ("Exchange Act"), 15 U.S.C. § § 78u(d)(l ),
        78u(d)(3)(A), 78u(e) & 78aa(a)
        The venue is proper pursuant to 28 U.S. Code 139l(b)(2). "a
        substantial part of the events occurred and a substantial part of
        plaintiffs property that is the subject of the action is situated in Vero
        Beach, Florida. The Plaintiff, Gang Chen, is a resident of Florida.
        Plaintiff read the fraudulent financial statement therefore purchased
        and sold the company stock in Florida throughout the relevant
       period. The cause of action accrued in Florida.
        Although the Defendant CGA is incorporated in Nevada, they
        operate all their business and keep all their property in the People's
       Republic of China, while the Individual Defendants all reside in
        China.


          PARTIES
       1. Plaintiff Gang Chen, a retired Florida citizen and a private
          investor. Plaintiff has been trading CGA stock online from home

                                          2
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 3 of 13




          since December 2016. Plaintiff purchased CGA common stock
          mainly based on the fraudulent financial statement therefore
          suffered damages over $1.25 million as a result of defendants'
          violations of the federal securities laws alleged herein
       2. Defendant CGA is a public company, incorporated in Nevada,
          operated in China and listed on the New York Stock Exchange.
          CGA is engaged in research, development, manufacture and
          distribution of fertilizers and Agriculture products mainly through
          its wholly-owned Chinese subsidiaries: Jinong Shaanxi TechTeam
          Jinong Humic Acid Product Co., Ltd. ("Jinong"), and Beijing
          Gufeng Chemical Products Co., Ltd., ("Gufeng") and Yuxing
          Agriculture Technology Development Co., Ltd. ("Yuxing").
          Among the three major subsidiaries, Gufeng will be focused in the
          complaint. CGA ceased investor relation activities in 2018 and, as
          of May 2020, has not held an earning call for 10 quarters. CGA
          kept filing quarter and annual reports with SEC. However, all the
          reports are false and misleading. CGA made a reverse stock split of
          the Company's Common Stock at a ratio of 1-for-12 on June 28,
          2019 due to the previous stock price long time traded below $1
          minimum. Because their suspicious and deceptive behaviors, the
          stock price dropped from $19 .20, the highest close price of the
          relevant period, on first week of January, 2018 to the lowest $1.84
          on March 9, 2020; now it is trading around $2.60.



                                         3
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 4 of 13




       3. The Individual Defendants: Zhuoyu Li is CEO and chairman of the
          board of directors since 201 7, president since 2016 and Yongcheng
          Yang is chief financial officer since 2017 and Vice President of
          Finance since 2016.
       4. Defendants Li and Yang are collectively referred to hereinafter
          "Individual Defendants." The Individual Defendants, because of
          their positions with CGA, possessed the power and authority to
          control the contents of the Company's reports to the SEC, press
          releases, and presentations to investors. Each of the individual
          defendants was provided with copies of the Company's reports and
          press releases alleged herein to be misleading prior to, or shortly
          after, their issuance and had the ability and opportunity to prevent
          their issuance or cause them to be corrected. Because of their
          positions and access to material non-public information available
          to them, each of the Individual defendants knew that the adverse
          facts specified herein had not been disclosed to, and were being
          concealed from the public.


          DEFENDANTS' MATERIALLY FALSE AND MISLEADING
          STATEMENTS CAUSE SUBSTANTIAL LOSSES TO
          INVESTORS
       5. the first CGA financial statement Plaintiff ever read is CGA
          quarterly report, form 10-q, for the quarterly period
          ended September 30, 2016. According to this financial statement,

                                         4
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 5 of 13




          CGA has cash and cash equivalents $108, 121,059, total asset
          $412,443,256, total liability $84,444,713; net sales $61,884,622,
          net income $7,351,580.CGA has total 3137384(3764860512/1
          split) outstanding shares, stock market price $17 .40 at that time.
          Therefore the stock has price/book 0.14, price/earning 1.88,
          price/sale 0.2 and each share has cash $34. The stock seems so
          attractive to an ordinary private investor, like Plaintiff.
       6. Since then, Plaintiff has read total 11 of quarterly reports of 1OQ
          and 3 of Annual reports of 1OK filed by CGA. Most of the reports
          with similar attractive financial data as their first financial
          statement Plaintiff first read.
       7. For example, in the last annual report for fiscal year ended June 30,
          2019, it stated: cash and cash equivalents $72,259,804, total asset
          $480,000,359, total liability $35,669,918; net sales $294,320,803,
          net income $11,590,395.
       8. Another example, in the last quarter report for quarterly period
          ended March 31, 2020, it stated, cash and cash equivalents
          $41,311,137, total asset $395,274,720, total liability$ 79,682,492;
          net sales $85,826,.689, net loss $50,222,309. Here CGA suddenly
          reported a huge loss.
       9. Basically, most of CGA's quarterly and annually are very
          attractive to me while the stock price had kept falling. Therefore,
          Plaintiff became skeptical. To verify the truth Plaintiff made two
          special trips to China.

                                            5
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 6 of 13




       10.     First trip. Plaintiff was attending CGA's annual meeting in
          June 2018 and visiting CGA factories. Gufeng is CGA's main
          subsidiary. It is located in the suburb of Beijing. Before Plaintiff
          went to the annual meeting at CGA's headquarter office in Xi' an
          China, I requested CGA twice by emails for permission of site
          visiting to Gufeng factory. CGA did not respond my first request.
          Later, CGA responded to my 2 nd email saying they would arrange
          me to visit their 2 subsidiaries, Jinong and Yuxing, in Xi'an area
          when attending the annual meeting. I did visit Jinong and Yuxing
          and found everything normal there. During the meeting, I asked
          defendant Li personally again for visiting Gufeng. Li told me the
          factory was in the maintenance now and it would resume normal
          production by end of June and He would arrange the site visit for
          me then. However, later in July when I requested for the real visit
          to Gufeng no one responded my email request. Plaintiff visited the
          site anyway but only viewing from outside of the factory. I stayed
          outside for 2 hours, seeing only 2 trucks waiting outside the factory
          for loading. Plaintiff thought the scheduled maintenance had not
          finished.
       1 I.    Second trip. Between February and May 2019, plaintiff
          visited Gufeng factory personally without notifying defendants.
          Plaintiff also sent several other people to observe the factory. The
          most valuable information was from a local observer who was able
          to watch the factory everyday. Then Plaintiff got confirmation, all

                                         6
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 7 of 13




          the Financial data for Gufeng in the quarterly and annual reports
          officially filed with SEC are false intentionally for misleading
          purpose.
       12.      Truth about Gufeng. According to recent 3 ofCGA annual
          reports, Gufeng sold approximately 309,882 metric tons of
          fertilizer products in 2017, 308,098 metric tons in 2018 and
          389,544 metric tons in 2019. Therefore, average yearly shipment
          out of Gufeng should be 339840 Metric tons. This number is only
          for finished products. To make the products, at least the same
          amount raw materials is needed. Therefore, 335,840 times 2,
          shipment in and out together should be 671,680 metric tons. If 300
          days are normal working days a year, the whole year amount
          671,680 divided by 300 days, 2,238 metric tons shipment should
          pass through the entrance of the factory. Supposed average load
          capacity of a truck is 3 0 metric tons, at least 7 5 trucks should enter
          the gate and 75 trucks exit the gate. However, the truth is during
          the last 2 years, average traffic in-out traffic has been less than 2
          trucks a day. Sometime, especially recent weeks, not even 5 trucks
          a week. According to a local observer.
       13.      Gufeng is a main contributor of sales and income for CGA.
          According to last 3 years CGA annual reports: in 2017, the whole
          company net sales total: $285,213,040,Gufeng sales
          $104,446,239,account 37%; 2018 net sales total: $287,053,530,
          Gufeng sales $112,983,573,account 39%; 2019, net sales total:

                                          7
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 8 of 13




          $294,320,803, Gufeng $136,285,236, account 46%. So, on average
          Gufeng' s contribution to total sales is 41 % . As for the income,
          2017 the whole company operation income $31,977,771, Gufeng
          $8,286,761, account 26%; 2018 total operation income:
          $29,801,787, Gufeng $10,151,272, account 34%; In 2019, total
          operation income: $18,804,748,Gufeng $14,076,655 account 74%;
          Therefore, on average Gufeng contribution to income is 45%.
          Therefore, Gufeng' s financial data is very significant: if Gufeng' s
          data is fake, a logical reasoning will be that the whole financial
         reports are 100% fake. Furthermore, If recent 3 years data fake, it
          is very possible the data of previous years also fake.


          Plaintiff suffered seriously damages by the False financial
          statement
       14.     Plaintiff started purchase of CGA stock from middle of
         December 2016,purely attracted by CGA's quarterly and annually
         reports filed with SEC. Plaintiffs holding volume grew rapidly
         mainly trapped by the fake data from beginning zero, added to over
          $1.5 million of shares in middle of 2018 when Plaintiff was
          attending CGA annual meeting. During the annual meeting,
          defendants showed me other 2 factories in Xi' an, Plaintiff still
         believe the CGA proxy materials and the stories defendants told
         were true, even though I viewed outside of Gufeng and only saw 2
         trucks there. So Plaintiff still did not reduce the investment with

                                          8
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 9 of 13




          CGA and keep the position level even when the stock price started
          sharply dropping. But finally Plaintiff became suspicious therefore
          went to China in second trip in February 2019 then found the
          truth. After Plaintiff confirmed that all CGA's financial statement
          were false, Plaintiff gradually reduced the holding. After CGA's
          last annual report came out October 15, 2019, I decide to expedite
          unloading CGA stock. Plaintiff only has about $7500 with 3000
          shares now. By trading CGA stock, Plaintiff suffered damages
          over $1.25 million as a result of the violations of the federal
          securities laws alleged herein.



          COUNT I
          For Violations of Section 1O(b) of the Exchange Act and Rule
          1 Ob-5 Against All Defendants
       15.     Plaintiff repeats and realleges each and every allegation
          contained above as if fully set forth herein. During the relevant
          period, Defendants carried out a plan, scheme, and course of
          conduct which was intended to and, throughout the relevant
          Period, did: (i) deceive the investing public, including Plaintiff as
          alleged herein; and (ii) cause Plaintiff to purchase CGA common
          stock at artificially inflated prices. Defendants: (i) employed
          devices, schemes, and artifices to defraud; (ii) made untrue
          statements of material fact and/or omitted to state material facts
          necessary to make the statements not misleading; and (iii) engaged
                                            9
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 10 of 13




           in acts, practices, and a course of business which operated as a
           fraud and deceit upon the purchasers of the Company's common
          stock in an effort to maintain artificially high market prices for
          CGA common stock in violation of Section 1O(b) of the Exchange
          Act and Rule I Ob-5, promulgated thereunder. Defendants,
          individually and in concert, directly and indirectly, by the use,
          means or instrumentalities of interstate commerce and/or of the
          mails, engaged and participated in a continuous course of conduct
          to conceal adverse material information about the Company's
          financial well-being, operations, and prospects. During the relevant
          period, Defendants made the false statements specified above,
          which they knew or recklessly disregarded to be false and
          misleading in that they contained misrepresentations and failed to
          disclose material facts necessary in order to make the statements
          made, in light of the circumstances under which they were made,
          not misleading. Defendants had actual knowledge of the
          misrepresentations and omissions of material fact set forth herein,
          or recklessly disregarded the true facts that were available to them.
          Defendants engaged in this misconduct to conceal CGA true
          condition from the investing public and to support the artificially
          inflated prices of the Company's common stock. Plaintiff has
          suffered damages in that, in reliance on the integrity of the market,
          they paid artificially inflated prices for CGA common stock.
          Plaintiff would not have purchased the Company's common stock

                                         10
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 11 of 13




          at the prices they paid, or at all, had they been aware that the
          market prices for CGA' s common stock had been artificially
          inflated by Defendants' fraudulent course of conduct. As a direct
          and proximate result of Defendants' wrongful conduct, Plaintiff
          suffered damages in connection with their respective purchases of
          the Company's common stock during the relevant Period. By
          virtue of the foregoing, Defendants violated Section l0(b) of the
          Exchange Act and Rule l0b-5, promulgated thereunder.


          COUNTil
          For Violations of Section 20(a) of the Exchange Act Against the
          Individual Defendants
        16.     Plaintiff repeats, incorporates, and realleges each and every
          allegation above as if fully set forth herein. The Individual
          Defendants acted as controlling persons of CGA within the
          meaning of Section 20(a) of the Exchange Act. By virtue of their
          high-level positions, participation in and/or awareness of the
          Company's operations, direct involvement in the day-today
          operations of the Company, and/or intimate knowledge of the
          Company's actual performance, and their power to control public
          statements about CGA, the Individual Defendants had the power
          and ability to control the actions of CGA and its employees. By
          reason of such conduct, the Individual Defendants are liable
          pursuant to Section 20(a) of the Exchange Act.

                                          11
Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 12 of 13




          PRAYER FOR RELIEF
        17.     WHEREFORE, Plaintiff prays for judgment as follows:
        18.     Awarding compensatory damages in favor of Plaintiff against
          all Defendants, jointly and severally, for the damages of$1.25
          million or more I actually suffered as a result of Defendants' fraud;
        19.     Awarding punitive damages of $500,000 or more permitted
          by law considering defendant committed Third Tier violation
          specified by SEC. 21B(b)(3) of Exchange ACT.
       20.      Awarding pre-judgment interest, as well as reasonable
          attorneys' fees and other costs, as permitted by law; and
       21.      Awarding such other and further relief as this Court may
          deem just and proper.


          JURY DEMAND
       22.      Plaintiff demands a trial by jury.


     Dated: June 2, 2020                             Respectfully submitted,
                                                     Gang Chen
                                                     5493 Antigua Circle
                                                     Vero Beach, FL 32967
                                                     Telephone: (610)247-7515




                                         12
 o
  Ll-- -

 o_
            ===
 --
 o=
  -
  •
   Case 2:20-cv-14181-KAM Document 1 Entered on FLSD Docket 06/05/2020 Page 13 of 13
  -=
·o==:
                                                                                                                                        I
        =
 •o =
 -~~~~
 ~
        -                                   ~ UNITED StllTES
                                           IEifJl, POST.iJ;:iERVICE I!>            Click-N-Ship®
 om
 ...........
 c,""O
        ~
 I\)     'Tl
 ...1,Q
....... 0



                                                                                                                                                        l
I\) ....
XI\:>
<.O ~
.... 0)
                                                                         AIL EXPRESS 2-DAY™
~
                                             GANG CHEN                                      Scheduled Delivery Date: 06/04/20
                                             7601 CRITTENDEN ST
                                             A4
                                             PHILADELPHIA PA 19118-3243                                           0007
                                                                                                      jcoo1I
C                                            SIGNATURE REQUIRED
en
"'C
en                                           SCHEDULED DELIVERY 3:00 PM
h
0

~                                               SHIP
                                                         CLERK COURT
0
;:,r;
                                               TO:
                                                         SOUTHEN DISTRICT OF FLORIDA OF US FEDERAL
C                                                        101 SUS HIGHWAY 1
"'C
                                                       - RM 1016
                                                        FORT PIERCE FL 34950-4209


                                                   USPS SIGNATURE TRACKING#-



                                                     111 11111 I I ~ 11
                                                            948170369930 0037 6218 37




L                                                                                                                               _J
             This packaging is the property of the U.S. Postal Service'" and Is provided solely for use In sending .Priority Mail'" shipments. ·

                                                     _....._"--'--____....._....,__iiliiim~~;..t-
        Misuse may be a violation of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; qcto ber 2~ 18; All rights reserved.
                                                                                                                    •           >   \
